Order filed May 17, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00332-CR
                                   ____________

                     AUSTIN TAYLOR PROFFITT, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1242691


                                       ORDER

      The clerk’s record in this appeal was filed May 10, 2012.

      Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s
judgment.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before May 30, 2012, containing the trial court’s judgment.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM




                                               2